        Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


  MICHAEL MCCARTHY, et al.,

                  Plaintiffs,

                                  v.                               CIVIL ACTION
                                                                   NO. 1:20-cv-10701-DPW
  CHARLES D. BAKER, in his Official Capacity as
  Governor of the Commonwealth of Massachusetts and in
  his Individual Capacity, et al.,

                  Defendants.


                     ANSWER TO SECOND AMENDED COMPLAINT

       Defendants Charles D. Baker, in his Official Capacity as Governor of the Commonwealth

of Massachusetts and in his Individual Capacity; Monica Bharel, MD, MPH, in her Official

Capacity as Commissioner of the Department of Public Health and in her Individual Capacity;

and Jamison Gagnon, in his Official Capacity as Commissioner of the Department of Criminal

Justice Information Services and in his Individual Capacity (hereinafter “Defendants”), answer

the corresponding paragraphs of the Plaintiffs’ Second Amended Complaint as follows:

       1.      The first sentence of this paragraph contains no allegations of fact to which a

response is required under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe

the nature of this lawsuit. To the extent a response is required, the allegations are denied. The

Defendants deny the allegations in the second sentence of this paragraph.

       2.      The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in the first sentence of this paragraph. The Defendants admit the

allegations in the second sentence of this paragraph. The third, fourth, fifth, and sixth sentences

of this paragraph contain no allegations of fact to which a response is required under Fed. R. Civ.

                                                 1
          Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 2 of 12



P. 8(b), but instead assert only legal opinions and conclusions. To the extent a response is

required, the allegations in the third, fourth, fifth, and sixth sentences of this paragraph are

denied.

          3.    The Defendants deny the allegations in this paragraph.

          4.    This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions.

          5.    This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. Any facts on

which the legal opinions and conclusions purport to be based are denied.

          6.    This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions.

          7.    This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions.

          8.    The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

          9.    The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

          10.   The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

          11.   The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

          12.   The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.



                                                   2
        Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 3 of 12



       13.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       14.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       15.     The Defendants admit the allegations in this paragraph.

       16.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       17.     The Defendants admit the allegations in this paragraph.

       18.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       19.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       20.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       21.     With respect to the first sentence in this paragraph, the Defendants admit that

Charles D. Baker is the Governor of Massachusetts. The remaining allegations in the first

sentence of this paragraph contain no allegations of fact to which a response is required under

Fed. R. Civ. P. 8(b), but instead assert only legal opinions and conclusions. The Defendants deny

the allegations in the second sentence of this paragraph.

       22.     With respect to the first sentence in this paragraph, the Defendants admit that

Monica Bharel, MD, MPH is the Commissioner of the Department of Public Health. The

remaining allegations in the first sentence of this paragraph contain no allegations of fact to




                                                  3
        Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 4 of 12



which a response is required under Fed. R. Civ. P. 8(b), but instead assert only legal opinions and

conclusions. The Defendants deny the allegations in the second sentence of this paragraph.

       23.     With respect to the first sentence in this paragraph, the Defendants admit that

Jamison Gagnon is the Commissioner of the Department of Criminal Justice Information

Services. The remaining allegations in the first sentence of this paragraph contain no allegations

of fact to which a response is required under Fed. R. Civ. P. 8(b), but instead assert only legal

opinions and conclusions. The Defendants deny the allegations in the second sentence of this

paragraph.

       24.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the Second

Amendment, which speaks for itself.

       25.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decision, which speaks for itself.

       26.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the Fourteenth

Amendment, which speaks for itself.

       27.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decision, which speaks for itself.

       28.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decisions, which speaks for themselves.



                                                 4
        Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 5 of 12



       29.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

Supreme Court decision, which speaks for itself.

       30.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

decision, which speaks for itself.

       31.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

decision, which speaks for itself.

       32.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

statutes, which speak for themselves.

       33.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

statutes, which speak for themselves.

       34.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced

statutes, which speak for themselves.

       35.     The Defendants deny the allegations in this paragraph because it is an incorrect

statement of Massachusetts law.

       36.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced statute,

which speaks for itself.



                                                 5
        Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 6 of 12



       37.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead purports to characterize or describe the referenced federal

regulation, which speaks for itself.

       38.     The Defendants admit the allegations in the first sentence of this paragraph. With

respect to the allegations in the second sentence of this paragraph, the Defendants admit that “[i]t

is unclear how long it will take for this pandemic to run its course,” but deny the remaining

allegations in the second sentence of this paragraph.

       39.     The Defendants admit that Governor Baker issued COVID-19 Order No. 13 on

March 23, 2020. The remaining portions of this paragraph contain no allegations of fact to

which a response is required under Fed. R. Civ. P. 8(b), but instead purport to characterize or

describe COVID-19 Order No. 13, which speaks for itself.

       40.     The Defendants admit that COVID-19 Order No. 13 included an Exhibit A. The

remaining portions of this paragraph contain no allegations of fact to which a response is

required under Fed. R. Civ. P. 8(b), but instead purport to characterize or describe Exhibit A to

COVID-19 Order No. 13, which speaks for itself. The Defendants deny that the second sentence

of this paragraph accurately quotes Exhibit A to COVID-19 Order No. 13.

       41.     The Defendants admit the allegations in the first sentence of this paragraph. The

allegations in the second and third sentences of this paragraph purport to characterize or describe

Exhibit A to the Essential Services Order extension, which speaks for itself. To the extent a

response is required, the Defendants admit the allegations in the second sentence of this

paragraph, but deny that COVID-19 Order No. 21 is still in effect. The Defendants deny the

allegations in the third sentence of this paragraph.




                                                  6
        Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 7 of 12



       42.     The Defendants admit that, on or about April 3, 2020, Commission Gagnon sent a

memorandum to Chiefs of Police in Massachusetts regarding COVID-19 Order No. 21. The

Defendants deny that this memorandum constituted a “directive,” deny that this memorandum

was issued to all firearms licensing personnel, and further deny that COVID-19 Order No. 21 is

in effect. The remaining allegations in this paragraph purport to characterize or describe the

Commissioner’s memorandum, which speaks for itself.

       43.     The Defendants admit that Troy City Tactical, LLC is licensed under

Massachusetts law to sell firearms and ammunition. The Defendants lack knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in this

paragraph.

       44.     The Defendants admit that Shooting Supply LLC is licensed under Massachusetts

law to sell firearms and ammunition. The Defendants lack knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in this paragraph.

       45.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       46.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       47.     With respect to the first sentence of this paragraph, the Defendants admit the

COVID-19 Order No. 21 does not include shooting ranges as essential services, but deny that

COVID-19 Order No. 21 is still in effect and further deny that shooting ranges are now closed in

the Commonwealth. The second sentence of this paragraph contains no allegations of fact to

which a response is required under Fed. R. Civ. P. 8(b), but instead purports to characterize or

describe the COVID-19 Order No. 21, which speaks for itself.



                                                  7
        Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 8 of 12



       48.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       49.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       50.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in the first and third sentences of this paragraph. The Defendants

admit the allegations in the second sentence of this paragraph.

       51.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       52.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in the first, second, and fourth sentences of this paragraph. The

Defendants admit the allegations in the third sentence of this paragraph.

       53.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       54.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       55.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       56.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       57.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.




                                                  8
        Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 9 of 12



       58.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       59.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       60.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       61.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       62.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       63.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       64.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       65.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       66.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       67.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       68.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.




                                                  9
       Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 10 of 12



       69.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       70.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       71.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph.

       72.     The Defendants deny the allegations in this paragraph.

       73.     The Defendants deny the allegations in this paragraph.

       74.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

       75.     The Defendants deny the allegations in this paragraph.

       76.     The Defendants lack knowledge or information sufficient to form a belief as to

the truth of the allegations in this paragraph. To the extent a response is required, the Defendants

deny the allegations in this paragraph.

       77.     This paragraph contains no allegations of fact to which a response is required

under Fed. R. Civ. P. 8(b), but instead asserts only legal opinions and conclusions. To the extent

a response is required, the Defendants deny the allegations in this paragraph.

                                     FURTHER DEFENSES

                                          Second Defense.

       This Court lacks subject matter jurisdiction over the claims alleged. Fed. R. Civ. P.

12(b)(1).




                                                  10
       Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 11 of 12



                                          Third Defense.

       The Commonwealth’s sovereign immunity and Eleventh Amendment immunity bar the

plaintiffs from seeking or obtaining relief against the Defendants and, in particular, bar money

damages from the Defendants for actions taken in their official capacities.

                                          Fourth Defense.

       To the extent the plaintiffs seek money damages for individual-capacity claims arising

out of the transactions and occurrences alleged, those claims and requests for relief are barred by

the doctrine of qualified immunity.

                                           Fifth Defense.

       The claims arising out of the subject matter of the transactions and occurrences alleged

are barred due to a lack of Article III standing.

                                           Sixth Defense

       Plaintiffs’ claims are moot and this Court therefore lacks jurisdiction over the subject

matter of this action.

                                         Seventh Defense.

       Plaintiffs have failed to state a claim upon which relief can be granted.

                                          Eighth Defense

       Plaintiffs’ claims are barred by the doctrine of unclean hands.


                                          Ninth Defense.

       Plaintiffs have no right under the law to equitable or declaratory relief.

                                       Additional Defenses.

       The Defendants reserve the right to raise any and all defenses that may become apparent

or available during the course of the proceedings in this case.


                                                    11
       Case 1:20-cv-10701-DPW Document 101 Filed 05/21/20 Page 12 of 12




       WHEREFORE, the Defendants requests that this Court: (1) dismiss the Second Amended

Complaint with prejudice and enter judgment for the Defendants; and (2) order such other relief

as is just and proper.

                                               Respectfully submitted,

                                               MAURA HEALEY
                                               ATTORNEY GENERAL


                                               _/s/ Julia Kobick__________________
                                               Julia Kobick (BBO No. 680194)
                                               Assistant Attorney General
                                               Gary Klein (BBO No. 560769)
                                               Special Assistant Attorney General
                                               One Ashburton Place
                                               Government Bureau
                                               Boston, Massachusetts 02108
                                               (617) 963-2559
                                                julia.kobick@mass.gov
Dated: May 21, 2020


                                CERTIFICATE OF SERVICE

        I certify that this document filed through the CM/ECF system will be sent electronically
to registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on May 21, 2020.

                                                     /s/ Julia E. Kobick
                                                     Julia E. Kobick
                                                     Assistant Attorney General




                                                12
